F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                            SEP 3 2003
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    JOHN PACE,

                Plaintiff-Appellant,

    v.                                                    No. 03-5004
                                                     (D.C. No. 02-CV-7-M)
    JO ANNE B. BARNHART,                                  (N.D. Okla.)
    Commissioner, Social Security
    Administration,

                Defendant-Appellee.


                            ORDER AND JUDGMENT            *




Before HARTZ , BALDOCK , and McCONNELL , Circuit Judges.



         After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore

ordered submitted without oral argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       Plaintiff-appellant John Pace challenges the Commissioner’s decision

denying Pace disability and supplemental security income benefits. Pace alleged

that he has been disabled, since September 1999, because of back, shoulder and

knee problems, as well as his learning disability and low intelligence. The

administrative law judge (ALJ), determined, however, at the fifth step of the

relevant analysis, see 20 C.F.R. §§ 404.1520, 416.920, that Pace was still able to

work as a bench assembler, fast food worker, clerical mailer and production

assembler. Reviewing the ALJ’s decision to determine only whether he applied

the law correctly and whether there was substantial evidence to support his

decision, see Doyal v. Barnhart , 331 F.3d 758, 760 (10th Cir. 2003), we affirm.

       The ALJ found that Pace suffered from three severe impairments: lower

back pain, a learning disability and low intelligence. The ALJ, however, found

incredible Pace’s complaints that his back pain was disabling. Because the ALJ

gave specific reasons for doing so and the record supports those reasons, we must

defer to the ALJ’s credibility finding.   See, e.g., White v. Barnhart , 287 F.3d 903,

909-10 (10th Cir. 2001).

       The ALJ, then, determined that Pace retained the residual functional

capacity (RFC) to perform light work, defined in part as “lifting no more than

20 pounds at a time,” frequently “lifting or carrying . . . objects weighing up to 10

pounds,” and possibly requiring “a good deal of walking or standing,” 20 C.F.R.


                                           -2-
§§ 404.1567(b), 416.967(b). In addition, the ALJ found that Pace’s ability to do

light work was further limited because he could only walk, stand or sit for six

hours out of an eight-hour workday, perform simple tasks, and stoop occasionally.

In making this RFC determination, however, the ALJ rejected the opinion of

Pace’s treating physician, Dr. Rudolph Wolf, that Pace could only sit, stand or

walk for one hour, occasionally lift and carry up to ten pounds, had a limited

ability to use either hand for repetitive movements, could occasionally bend, but

never squat, crawl, climb or reach, and his ability to drive was mildly restricted,

as was his ability to be around marked changes in temperature and humidity, as

well as dust and fumes. The ALJ rejected Dr. Wolf’s opinion after erroneously

finding that he had not treated Pace since the date Pace alleged he had become

disabled. In fact, Dr. Wolf had treated Pace several times after the alleged onset

of Pace’s disability. Nonetheless, the record supports the ALJ’s ultimate decision

to discount Dr. Wolf’s RFC evaluation. Dr. Wolf had not examined or treated

Pace during the entire year preceding the doctor’s RFC evaluation. And

Dr. Wolf’s treatment notes do not support the functional restrictions Dr. Wolf

later found. Nor do the rest of Pace’s medical records. And Dr. Wolf himself

does not specify on what medical findings he based this RFC evaluation. Because

Dr. Wolf’s opinion was not well supported and was, in fact, inconsistent with the

record as a whole, therefore, the ALJ did not have to afford that opinion


                                         -3-
controlling weight.   See 20 C.F.R. §§ 404.1527(d), 416.927(d);     see also, e.g.,

Doyal , 331 F.3d at 762.

      Pace next argues that the ALJ erred by minimizing the effect his depression

and social phobia had on his ability to work. The ALJ properly afforded the

social-phobia diagnosis “minimal weight” after finding that the counselor making

that provisional diagnosis was not an acceptable medical source. R. vol. 2 at 18;

see 20 C.F.R. §§ 404.1513(a), 416.913(a) (listing “acceptable medical sources”

who can give evidence establishing claimant has “medically determinable

impairment(s)”); cf. Barnett v. Apfel , 231 F.3d 687, 690 (10th Cir. 2000)

(upholding ALJ’s rejecting treating chiropractor’s opinion, noting chiropractor

was not included in list of “acceptable medical sources”). And the ALJ did not

completely disregard the social-phobia diagnosis.     See id. §§ 404.1513(d),

416.913(d) (ALJ can consider evidence from sources other than “acceptable

medical sources” when considering severity of claimant’s impairments). Further,

the record supports the ALJ’s determination that these mental impairments only

mildly restricted his functional abilities.

      Lastly, Pace argues the ALJ failed to consider the combined effect of his

impairments. Although the Commissioner argues Pace waived this argument by

failing to raise it in the district court, Pace did sufficiently raise this argument in




                                              -4-
his initial brief before that court.   See R. vol. 1 at 10-11. Nonetheless, this

argument is unavailing.

       Furthermore, although Pace specifically asserts the ALJ failed to consider

Pace’s weakened grip, when the ALJ considered all Pace’s impairments, there is

no evidence in the record supporting Pace’s claim that he has trouble with his

grip. See, e.g., Qualls v. Apfel , 206 F.3d 1368, 1372 (10th Cir. 2000) (holding

ALJ, in making RFC assessment, did not err in excluding claimant’s inability to

perform repetitive hand motions, where record contained no evidence of any such

limitation). While Pace did testify that he dropped things, this was, according to

Pace, the result of his back hurting when he picked up things, rather than

a weakened grip.     See R. vol. 3 at 435.

       Furthermore, although Pace argues the ALJ should have obtained the

records from his earlier disability proceeding, the ALJ expressly informed Pace’s

attorney that she needed to obtain and submit any relevant medical records.           See

id. at 432-33. The attorney agreed to do so,         see id., and never asserted that she

had any trouble trying to get those records.         See Hawkins v. Chater , 113 F.3d

1162, 1167 (10th Cir. 1997) (noting “ALJ should ordinarily be entitled to rely on

the claimant’s counsel to structure and present claimant’s case in a way that the

claimant’s claims are adequately explored”). Under these circumstances, we

reject Pace’s assertion now that the ALJ should have obtained those records.


                                               -5-
The judgment of the district court, therefore, is AFFIRMED.


                                           Entered for the Court



                                           Bobby R. Baldock
                                           Circuit Judge




                                 -6-